Title: To Thomas Jefferson from H. Fizeaux & Cie., 6 [December] 1787
From: H. Fizeaux & Cie.
To: Jefferson, Thomas



Monsieur
Amsterdam le 6. 9bre. [Dec.] 1787

Nous avons observé par la reponse dont vous nous avez honoré le 23. juillet que vous avez eu la complaisance d’envoyer nos lettres du 1er. Janvier et 16. Juillet derniers au trésorier des Etats-Unis, reclamant les fonds nécessaires au remboursement de la levée de f 51,000. que nous fimes pour l’Amérique, et qui echeoit le 1er. du mois prochain.
Le silence que l’on a gardé de toute part sur cet engagement nous penètre de regret, parcequ’il nous menace de voir la confiance du public lesée par notre ministère, tandis que le respect que nous lui devons et à nous-mêmes nous rend également jaloux de l’exactitude des emprunts que nous lui offrons.
Cependant, Monsieur, l’usage veut qu’on publie les remboursements quinze jours avant leur terme, mais il faut toutefois être prealablement muni de l’objet annoncé. C’est pourquoi nous vous suplions de nous faire remettre immediatement ces fonds, si vous souhaitez que cette convention soit respectée, ou de nous dicter la reponse à faire aux intéressés, si elle ne doit pas l’être. Nous avons l’honneur d’être, &c.

(signed) H. Fizeaux & CO.

 